Title: To James Madison from Samuel Hanson of Samuel, 9 May 1802
From: Hanson, Samuel (of Samuel)
To: Madison, James


Sir,Washington, 9th. May, 1802
I came hither this morning to wait on you, in order to Solicit the appointment lately become vacant by the resignation of Mr. Wagner. Not finding you at home, I take the liberty of leaving a few lines, presuming that they may answer the purpose of a personal interview. In forming an estimate of my character, I would beg you, Sir, to take it, not from the representations of persons prejudiced against me on account of my rupture with the Directors of the Bank of Columbia; but from Some of the best men in existence, residing in and near the district, who have known me, and been my real and Steady friends, for near 30 Years. To the Same authority I would refer you for a knowledge of my pretensions, on the score of competency to the discharge of the duties of the office. Of those pretensions, such as they are, it would not become myself to Speak. It may not be improper, however, to State that I translate the French Language with great facility; and that, if the knowledge of the Spanish be also necessary to the due discharge of the office, I would engage to acquire it, to a sufficient degree, in the course of a few weeks. This engagement my previous acquaintance with the Latin & French would, if I do not greatly deceive myself, enable me to perform. With great respect I am, Sir, Your most obedt
S Hanson of Saml
 

   
   RC (DLC).




   
   For Samuel Hanson of Samuel, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:93 n. 2. Hanson was hired as a clerk in JM’s office in October 1802 (Hanson’s oath of office, 14 Oct. 1802 [DNA: RG 59, ML]). For his subsequent career, see PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:277 n. 1.


